--------------------------------------------------------------------------------

EXHIBIT 10.26.1
 
MASTER LEASE
 
Between
 
NATIONWIDE HEALTH PROPERTIES, INC.,
 
a Maryland corporation,
 
as "Landlord"
 
AND
 
SUMMERVILLE AT CAMELOT PLACE LLC,
a Delaware limited liability company,
 
SUMMERVILLE AT HILLEN VALE LLC,
a Delaware limited liability company,
 
and
 
SUMMERVILLE AT LAKEVIEW LLC,
a Delaware limited liability company,
 
collectively, as "Tenant"
 
 
Dated: October 2, 2006


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
       
Page
1.
Term
2
2.
Rent
2
   
2.1
Initial Term Rent
2
   
2.2
Renewal Term Rent
3
   
2.3
Payment Terms
3
   
2.4
Absolute Net Lease
4
3.
Late Charges
4
4.
Security Deposit
4
5.
Taxes and Other Charges
5
   
5.1
Protests
6
   
5.2
Impound
6
6.
Insurance
8
7.
Use, Regulatory Compliance and Preservation of Business
8
   
7.1
Permitted Use; Qualified Care
8
   
7.2
Regulatory Compliance
9
   
7.3
Preservation of Business
9
8.
Acceptance, Maintenance, Upgrade, Alteration and Environmental
9
   
8.1
Acceptance “AS IS”; No Liens
9
   
8.2
Tenant’s Maintenance Obligations
10
   
8.3
Upgrade Expenditures
10
   
8.4
Alterations by Tenant
11
   
8.5
Hazardous Materials
11
   
8.6
Capital Improvements funded by Landlord
12
9.
Tenant Property and Security Interest
13
   
9.1
Tenant Property
13
   
9.2
Landlord’s Security Interest and Financing Statements
13
10.
Financial, Management and Regulatory Reports
14
11.
Representations and Warranties
14
12.
Events of Default
14
13.
Remedies
16
   
13.1
General
16


--------------------------------------------------------------------------------




TABLE OF CONTENTS
       
Page
   
13.2
Receivership
16
   
13.3
Remedies Cumulative; No Waiver
17
   
13.4
Performance of Tenant’s Obligations
17
14.
Provisions on Termination
17
   
14.1
Surrender of Possession
17
   
14.2
Removal of Tenant Personal Property
18
   
14.3
Management of Premises
18
   
14.4
Holding Over
18
   
14.5
Survival
18
15.
Certain Landlord Rights
19
   
15.1
Entry and Examination of Records
19
   
15.2
Grant Liens
19
   
15.3
Estoppel Certificates
19
   
15.4
Conveyance Release
19
16.
Assignment and Subletting
20
17.
Damage by Fire or Other Casualty
21
18.
Condemnation 
21
19.
Indemnification 
22
20.
Disputes
22
21.
Notices
22
22.
Miscellaneous
23
23.
Option to Purchase
24
24.
Memorandum of Lease
24
25.
1031 Exchange
25




--------------------------------------------------------------------------------


 
EXHIBITS AND SCHEDULES:
EXHIBIT A
LEGAL DESCRIPTION
EXHIBIT B
LANDLORD PERSONAL PROPERTY
EXHIBIT C
FAIR MARKET VALUE
EXHIBIT D
PERMITTED EXCEPTIONS
EXHIBIT E
CERTAIN DEFINITIONS
EXHIBIT F
FINANCIAL, MANAGEMENT AND REGULATORY REPORTS
SCHEDULE 1
IDENTITY OF LANDLORD AND TENANT ENTITIES
SCHEDULE 2
FACILITY INFORMATION: BUSINESS, UNITS, ETC.
SCHEDULE 3
CALCULATION OF NHP’S WEIGHTED AVERAGE COST OF CAPITAL

 

--------------------------------------------------------------------------------


 
MASTER LEASE
 
 
This "Master Lease" is entered into as of October 2, 2006, between NATIONWIDE
HEALTH PROPERTIES, INC., a Maryland corporation ("Landlord"), and SUMMERVILLE AT
CAMELOT PLACE LLC, a Delaware limited liability company, SUMMERVILLE AT HILLEN
VALE LLC, a Delaware limited liability company, and SUMMERVILLE AT LAKEVIEW LLC,
a Delaware limited liability company (collectively, "Tenant"), for the
respective real properties and improvements thereon (each a "Facility" and
collectively, the "Facilities") as set forth on Schedule 1 and as legally
described on Exhibit A  and the "Landlord Personal Property" associated
therewith as described in Exhibit B  (collectively, the "Premises"), each used
as a licensed healthcare facility of the type described on Schedule 2
(individually as so utilized, and collectively, the "Business"). Pursuant to its
concurrent Amended and Restated Guaranty of Lease, Summerville Senior Living,
Inc., a Delaware corporation ("Guarantor") has guaranteed Tenant's obligations
hereunder. In consideration of the mutual covenants, conditions and agreements
set forth herein, Landlord hereby leases the Premises to Tenant for the Term
upon the terms and conditions provided below. Certain capitalized terms used in
this Master Lease are defined on Exhibit E.
 
RECOGNITION OF MASTER LEASE;
IRREVOCABLE WAIVER OF CERTAIN RIGHTS
 
Tenant and Landlord each acknowledge and agree that this Master Lease
constitutes a single, indivisible lease of the entire Premises, and the Premises
constitute a single economic unit. The Minimum Rent, Additional Rent, other
amounts payable hereunder and all other provisions contained herein have been
negotiated and agreed upon based on the intent to lease the entirety of the
Premises as a single and inseparable transaction, and such Minimum Rent,
Additional Rent, other amounts and other provisions would have been materially
different had the parties intended to enter into separate leases or a divisible
lease. Any Event of Default under this Master Lease shall constitute an Event of
Default as to the entire Premises.
 
Each of the entities comprising Tenant and Guarantor, in order to induce
Landlord to enter into this Master Lease, to the extent permitted by law:
 
A.            Agrees, acknowledges and is forever estopped from asserting to the
contrary that the statements set forth in the first sentence of this Section are
true, correct and complete;
 
B.            Agrees, acknowledges and is forever estopped from asserting to the
contrary that this Master Lease is a new and de novo lease, separate and
distinct from any other lease between any of the entities comprising Tenant and
any of the entities comprising Landlord that may have existed prior to the date
hereof;
 
C.            Agrees, acknowledges and is forever estopped from asserting to the
contrary that this Master Lease is a single lease pursuant to which the
collective Premises are demised as a whole to Tenant;
 
D.            Agrees, acknowledges and is forever estopped from asserting to the
contrary that if, notwithstanding the provisions of this Section, this Master
Lease were to be determined or found to be in any proceeding, action or
arbitration under state or federal bankruptcy, insolvency, debtor-relief or
other applicable laws to constitute multiple leases demising multiple
properties, such multiple leases could not, by the debtor, trustee, or any other
party, be selectively or individually assumed, rejected or assigned;

1

--------------------------------------------------------------------------------


 
E.            Forever knowingly waives and relinquishes any and all rights under
or benefits of
 
the provisions of the Federal Bankruptcy Code Section 365 (11 U.S.C. § 365), or
any successor or replacement thereof or any analogous state law, to selectively
or individually assume, reject or assign the multiple leases comprising this
Master Lease following a determination or finding in the nature of that
described in the foregoing Section D.
 
1.           Term. The "Term" of this Master Lease is the Initial Term plus all
Renewal Terms, and a "Lease Year" is the twelve (12) month period commencing on
October 1 of each year of the Term; provided, however that the first Lease Year
shall commence on October 2, 2006 and end on September 30, 2007. The "Initial
Term" commences on October 2, 2006 (the "Effective Date") and ends on September
30, 2016, and may be extended for two (2) separate "Renewal Terms" of ten (10)
years each if: (a) at least twelve (12), but not more than fifteen (15) months
prior to the end of the then current Term, Tenant delivers to Landlord a
"Renewal Notice" that it desires to exercise its right to extend this Master
Lease for one (1) Renewal Term; (b) there is no Event of Default on the date
Landlord receives the Renewal Notice (the "Exercise Date") or on the last day of
the then current Term; and (c) the Minimum Rent for the Renewal Term is
determined pursuant to Section 2.2 within ninety (90) days after the Exercise
Date.
 
2.            Rent. During the Term, Tenant shall pay Landlord "Rent" consisting
of "Minimum Rent" plus "Additional Rent" determined as provided in this Section
2; provided, the Rent for any Lease Year shall not be less than one hundred
percent (100%) of the Rent for the previous Lease Year. The Rent for any month
that begins or ends on other than the first or last day of a calendar month
shall be prorated based on actual days elapsed.
 
2.1            Initial Term Rent.
 
(a)            During the Initial Term, the annual "Minimum Rent" shall be an
amount equal to the sum of (I) Landlord's Camelot Investment multiplied by eight
and sixty one-hundredths percent (8.60%), and (II) Landlord's
Lakeview/HillenVale Investment multiplied by eight and seventy one-hundredths
percent (8.70%) (the "Lease Rate"), payable in advance in twelve (12) equal
monthly installments. Commencing with the second (2nd) Lease Year and continuing
thereafter during the Term (excluding the first Lease Year of any Renewal Term),
Tenant agrees to pay "Additional Rent" to Landlord monthly in advance together
with the payment of Minimum Rent. Such Additional Rent (which shall be expressed
as an annual amount but shall be payable in equal monthly installments) shall be
equal to the sum of (i) the Additional Rent for the immediately preceding Lease
Year and (ii) the product of (A) the Minimum Rent and Additional Rent due for
the immediately preceding Lease Year and (B) the lesser of (x) three percent
(3.0%) or (y) a percentage equal to five (5) times the percentage increase (the
"CPI Increase") in the United States Department of Labor, Bureau of Labor
Statistics Consumer Price Index for All Urban Wage Earners and Clerical Workers,
United States Average, Subgroup "All Items" (1982 –1984 = 100) (the "CPI"). In
no event shall the CPI Increase be a negative number. The applicable CPI
Increase shall be calculated annually for each Lease Year by comparing the CPI
in effect on the first calendar day of the Lease Year for which Additional Rent
is being calculated to the first calendar day of the immediately preceding Lease
Year.

2

--------------------------------------------------------------------------------


 
(b)           As used herein, (i) "Landlord's Camelot Investment" means
Landlord's investment in the Facility located at 49-A Leisure Lane, Medina, Ohio
(the "Camelot Facility") in the amount of Ten Million Six Hundred Sixty-Five
Thousand Dollars ($10,665,000), plus any amounts advanced by Landlord pursuant
to Section 8.6 with respect to the Camelot Facility, plus any other amount that,
in accordance with any other term or provision of this Master Lease, is to be
added to Landlord's Camelot Investment, and minus any amount that, in accordance
with any term or provision of this Master Lease, is to be subtracted from
Landlord's Camelot Investment; and (ii) "Landlord's Lakeview/HillenVale
Investment" means Landlord's investment in (A) the Facility located at 4000
Lakeview Crossing, Groveport, Ohio (the "Lakeview Facility"), and (B) the
Facility located at 1615 Yauger Road, Mt. Vernon, Ohio (the "HillenVale
Facility"), in the aggregate amount of Twenty-Two Million Two Hundred Eighty
Thousand Dollars ($22,280,000), plus any amounts advanced by Landlord pursuant
to Section 8.6 with respect to the Lakeview Facility and/or HillenVale Facility,
plus any other amount that, in accordance with any other term or provision of
this Master Lease, is to be added to Landlord's Lakeview/HillenVale Investment,
and minus any amount that, in accordance with any term or provision of this
Master Lease, is to be subtracted from Landlord's Lakeview/HillenVale
Investment.
 
(c)           Concurrently with any increase or decrease in Landlord's Camelot
Investment and/or Landlord's Lakeview/HillenVale Investment during the Term as
described in Section 2.1(b), the Rent then due and payable for the balance of
the applicable Lease Year and Term shall be recalculated and reset based on the
adjusted amount of Landlord's Camelot Investment and/or Landlord's
Lakeview/HillenVale Investment, as the case may be.
 
2.2            Renewal Term Rent. To establish a fair market Minimum Rent for
the Premises during the Renewal Terms, the Minimum Rent for each Renewal Term
shall be reset and expressed as an annual amount equal to the greater of (a) the
product of (i) the total Minimum Rent and Additional Rent due for the last Lease
Year of the Initial Term or the preceding Renewal Term, as the case may be, and
(ii) one hundred three percent (103%); or (b) the product of (x) the "Fair
Market Value" of the Premises on the Exercise Date as established pursuant to
Exhibit C, and (y) a percentage equal to two hundred (200) basis points over
NHP's Weighted Average Cost of Capital as of the Exercise Date. As used herein,
"NHP's Weighted Average Cost of Capital" as of any date of determination shall
be determined and calculated in accordance with Schedule 1 attached hereto.
Commencing with the second (2'1) Lease Year of a Renewal Term, "Additional Rent"
shall be calculated and payable on a monthly basis together with Minimum Rent as
provided in Section 2.1. Notwithstanding the foregoing, in no event shall the
Minimum Rent due for the first Lease Year of any Renewal Term be less than one
hundred three percent (103%) nor greater than one hundred ten percent (110%) of
the total Minimum Rent and Additional Rent due for the Lease Year immediately
preceding the applicable Renewal Term.
 
2.3           Payment Terms. All Rent and other payments to Landlord shall be
paid by wire transfer or ACH (Automated Clearing House) only. Minimum Rent and
Additional Rent shall be paid in advance in equal monthly installments on or
before the first (1st) business day of each calendar month.

3

--------------------------------------------------------------------------------


 
2.4           Absolute Net Lease. All Rent payments shall be absolutely net to
Landlord, free of any and all Taxes, Other Charges, and operating or other
expenses of any kind whatsoever, all of which shall be paid by Tenant. Tenant
shall continue to perform its obligations under this Master Lease even if Tenant
claims that it has been damaged by Landlord. Thus, Tenant shall at all times
remain obligated under this Master Lease without any right of set­off,
counterclaim, abatement, deduction, reduction or defense of any kind. Tenant's
sole right to recover damages against Landlord under this Master Lease shall be
to prove such damages in a separate action.
 
3.           Late Charges. The late payment of Rent or other amounts due will
cause Landlord to lose the use of such money and incur administrative and other
expenses not contemplated under this Master Lease. While the exact amount of the
foregoing is extremely difficult to ascertain, the parties agree that as a
reasonable estimate of fair compensation to Landlord, if any Rent or other
amount is not paid within (a) five (5) days after the due date for such payment,
then Tenant shall thereafter pay to Landlord on demand a late charge equal to
five percent (5%) of such delinquent amounts, and (b) ten (10) days after the
due date for such payment, such unpaid amount shall accrue interest from such
date at the "Agreed Rate" of three percent (3%) plus the Lease Rate.
 
4.           Security Deposit: Guaranty.
 
(a)            Pursuant to the parties' concurrent Letter of Credit Agreement,
Tenant shall deposit with Landlord and maintain during the Term one (1) or more
letters of credit in an undrawn face amount equal to Four Hundred Three Thousand
Eight Hundred Twenty-Five Dollars ($403,825) as a "Security Deposit" against the
faithful performance by Tenant of its obligations under this Master Lease.
 
(b)            Notwithstanding the foregoing, (i) at the end of the first Lease
Year the amount of the Security Deposit shall be increased by the amount of
$325,960 if the Lakeview/HillenVale Rent Coverage Ratio is less than 1.01 to 1;
and (ii) at the end of the second Lease Year the amount of the Security Deposit
shall be increased by the amount of $162,980 if the Lakeview/HillenVale Rent
Coverage Ratio is less than 1.26 to 1. As used herein, "Lakeview/HillenVale Rent
Coverage Ratio" means, as of the date of determination, the ratio of (i) the
EBITDARM (as hereinafter defined) for the Lakeview Facility and HillenVale
Facility for the immediately preceding two calendar quarters (a "Measuring
Period"), minus (A) an assumed management fee equal to five percent (5%) of the
Gross Revenues (as hereinafter defined) generated during such Measuring Period
from the Lakeview Facility and HillenVale Facility, and (B) one-half of the
applicable annual CapEx Amount (as defined in Section 8.3 below) for the
Lakeview Facility and HillenVale Facility at the commencement of the Measuring
Period, multiplied by the aggregate number of assisted living units at the
Lakeview Facility and HillenVale Facility, to (ii) the total amount of the
Minimum Rent and Additional Rent due with respect to the Lakeview Facility and
HillenVale Facility for the Measuring Period pursuant to the terms of this
Master Lease

4

--------------------------------------------------------------------------------


 
(c)            In the event that at any time following January 31, 2011 the
Camelot Rent Coverage Ratio is less than 1.20 to 1, Tenant shall from time to
time make deposits, which may be in the form of cash or supplemental letters of
credit meeting the requirements of the Letter of Credit Agreement (the
"Supplemental Deposits"), to Landlord pursuant to Section 4(d) until such time
as the total amount of the Security Deposit is increased as a result of such
Supplemental Deposits by the amount of One Hundred Fifty-One Thousand Four
Hundred Thirty-Five Dollars ($151,435); provided, however, Tenant's obligation
to make such Supplemental Deposits shall not apply with respect to any Measuring
Period (as hereinafter defined) for which the Camelot Rent Coverage Ratio equals
or exceeds 1.20 to 1. As used herein, "Camelot Rent Coverage Ratio" means, as of
the date of determination, the ratio of (i) the EBITDARM for the Camelot
Facility for the Measuring Period, minus (A) an assumed management fee equal to
five percent (5%) of the Gross Revenues (as hereinafter defined) generated
during such Measuring Period from the Camelot Facility, and (B) one-half of the
applicable annual CapEx Amount (as defined in Section 8.3 below) for the Camelot
Facility at the commencement of the Measuring Period, multiplied by the
aggregate number of assisted living units at the Camelot Facility, to (ii) the
total amount of the Minimum Rent and Additional Rent due with respect to the
Camelot Facility for the Measuring Period pursuant to the terms of this Master
Lease. As used herein, "EBITDARM" means, for any Measuring Period, the net
income (or loss) of Tenant for such Measuring Period to the extent derived from
the operation of the applicable Facility or Facilities, adjusted to add thereto
any amounts deducted in determining such net income (or loss) for (v) interest
expense, (w) income tax expense, (x) depreciation and amortization expense, (y)
rental expense, and (z) management fee expense, in each case determined in
conformity with generally accepted accounting principles, consistently applied.
 
(d)            The Supplemental Deposits to be made by Tenant in accordance with
Section 4(c) above shall be due on the thirtieth (30th) day of each calendar
month (or last day of the month, in the case of February) following the
Measuring Period in which the actual Camelot Rent Coverage Ratio fails to equal
or exceed 1.20 to 1. The Supplemental Deposits shall be equal to five percent
(5%) of the Gross Revenues from the Camelot Facility for the calendar month
immediately preceding the date on which each Supplemental Deposit is due or such
lesser amount as is required to fulfill the requirements of Section 4(c) above.
As used herein, "Gross Revenues" means all of the revenues of the applicable
Facility or Facilities other than the proceeds of the sale of any of the
applicable Facility's or Facilities' equipment which has become worn out or
obsolete, all insurance awards and condemnation proceeds, sales, use and
occupancy or other taxes on receipts required to be accounted for by Tenant to
governmental authorities and non-recurring revenues as reasonably approved by
Landlord.
 
5.            Taxes and Other Charges. At the commencement and end of the Term,
all Taxes and Other Charges shall be prorated. Landlord shall promptly forward
to Tenant copies of all bills and payment receipts for Taxes or Other Charges
received by it. Tenant shall pay and discharge (including the filing of all
required returns), prior to delinquency or imposition of any fine, penalty,
interest or other cost ("Penalty"), (a) "Taxes", consisting of any property
(real and personal) and other taxes and assessments levied or assessed with
respect to this Master Lease, any portion of the Premises or Landlord, with
respect to the Premises [including, without limitation, any state or county
occupation tax, transaction privilege, franchise taxes, business privilege,
rental tax or other excise taxes, and other assessments levied or assessed
against the Premises, Tenant's interest therein or Landlord (with respect to
this Master Lease and/or the Premises, but excluding any local, state or federal
income tax based upon the net income of Landlord and any transfer tax or stamps
for its transfer of any interest in any portion of the Premises to any Person
other than Tenant or any of its Affiliates or other similar taxes attributable
to Landlord, all of which shall be paid by Landlord)], and (b) "Other Charges",
consisting of any utilities and other costs and expenses of the Business or any
portion of the Premises and all other charges, obligations or deposits assessed
against any portion of the Premises during the Term with respect to the use or
operation of the Premises. Tenant may pay the foregoing in permitted
installments (whether or not interest accrues on the unpaid balance) when due
and before any Penalty. Within thirty (30) days of its receipt of Landlord's
written notice of payment, Tenant shall pay Landlord an amount equal to any
Taxes or Penalty that Landlord at any time is assessed or otherwise becomes
responsible and for which Tenant is liable under this Master Lease, whether
arising from the sole liability of Landlord or the joint liability of the
parties.

5

--------------------------------------------------------------------------------


 
5.1           Protests. Each party has the right, but not the obligation, in
good faith to protest or contest (a "Protest") in whole or in part (a) the
amount or payment of any Taxes or Other Charges and (b) the existence, amount or
validity of any Lien (as defined in Section 8.1) by appropriate proceedings
sufficient to prevent its collection or other realization and the sale,
forfeiture or loss of any portion of the Premises or Rent to satisfy it (so long
as it provides Landlord with reasonable security (including, without limitation
a bond) to assure the foregoing). Tenant shall diligently prosecute any such
Protest at its sole cost and expense and pay such Taxes, Other Charges or Lien
before the imposition of any Penalty. Landlord will cooperate fully in any
Protest that involves an amount assessed against it.
 
5.2           Im ound. Tenant shall include with each Minimum Rent payment a
deposit of one-twelfth (1/12t) of the amount required to discharge the annual
amount of real property Taxes secured by a Lien encumbering any portion of the
Premises as and when they become due. The deposits shall not bear interest nor
be held by Landlord in trust or as an agent of Tenant, but rather shall be
applied to the payment of the related obligations. Provided that the impound
deposits are then sufficient for payment of the applicable obligations, (a) the
amounts held by Landlord shall be applied by Landlord directly to the payment of
the related obligations in a timely fashion and prior to the imposition of any
Penalty, and (b) if any Penalty results from Landlord's failure to timely make
any such payment, such Penalty shall be borne by Landlord. If at any time within
thirty (30) days prior to the due date the deposits shall be insufficient for
the payment of the obligation in full, Tenant shall within ten (10) days after
demand deposit the deficiency with Landlord. If deposits are in excess of the
actual obligation, the required monthly deposits for the ensuing Lease Year
shall be reduced proportionately and any such excess at the end of the final
Lease Year shall be refunded to Tenant within thirty calendar (30) days. Tenant
shall forward to Landlord or its designee all Tax bills, bond and assessment
statements as soon as they are received. If Landlord transfers this Master
Lease, it shall transfer all such deposits to the transferee, and Landlord shall
thereafter have no liability of any kind with respect thereto.


6.           Insurance.

6

--------------------------------------------------------------------------------


 
6.1           Requirements. All insurance provided for in this Master Lease
shall (i) be maintained under valid and enforceable policies issued by insurers
licensed and approved to do business in the state(s) where the Premises are
located and having general policyholders and financial ratings of not less than
"A-" and "X", respectively, in the then current Best's Insurance Report, (ii)
name Landlord as an additional insured and, for the casualty policy referenced
in Section 6.1, as the owner and loss payable beneficiary, (iii) be on an
"occurrence" basis (except as otherwise contemplated herein), (iv) cover all of
Tenant's operations at the applicable Facility or portion of the Premises, (v)
provide that the policy may not be canceled except upon not less than thirty
(30) days prior written notice to Landlord and (vi) be primary and provide that
any insurance with respect to any portion of the Premises maintained by Landlord
is excess and noncontributing with Tenant's insurance. The parties hereby waive
as to each other all rights of subrogation which any insurance carrier, or
either of them, may have by reason of any provision in any policy issued to
them, provided such waiver does not thereby invalidate such policy. Original
policies or reasonably satisfactory insurer certificates evidencing the
existence of the insurance required by this Master Lease and showing the
interest of Landlord shall be provided to it prior to the commencement of the
Term or, for a renewal policy, not less than ten (10) days prior to the
expiration date of the policy being renewed. If Landlord is provided with a
certificate, it may demand that Tenant provide a complete copy of the related
policy within ten (10) days. During the Term, Tenant shall maintain the
following insurance and any claims thereunder shall be adjudicated by and at the
expense of it or its insurance carrier:
 
(a)            Fire and Extended Coverage with respect to each Facility against
loss or damage from all causes under standard "all risk" property insurance
coverage with an agreed amount endorsement (such that the insurance carrier has
accepted the amount of coverage and has agreed that there will be no
co-insurance penalty), without exclusion for fire, lightning, windstorm,
explosion, smoke damage, vehicle damage, sprinkler leakage, flood, vandalism,
earthquake, malicious mischief or any other risks normally covered under an
extended coverage endorsement, in amounts that are not less than the actual
replacement value of such Facility and all Tenant Personal Property associated
therewith (including the cost of compliance with changes in zoning and building
codes and other laws and regulations, demolition and debris removal and
increased cost of construction);
 
(b)            Commercial General Public Liability Coverage with respect to each
Facility (including products liability and broad form coverage) against claims
for bodily injury, death or property damage occurring on, in or about the
Premises, affording the parties protection of not less than One Million Dollars
($1,000,000) for bodily injury or death to any one person, not less than Three
Million Dollars ($3,000,000) for any one accident, and not less than One Million
Dollars ($1,000,000) for property damage;
 
(c)            Professional Liability Coverage with respect to each Facility for
damages for injury, death, loss of service or otherwise on account of
professional services rendered or which should have been rendered, in a minimum
amount of One Million Dollars ($1,000,000) per claim and Three Million Dollars
($3,000,000) in the aggregate;

7

--------------------------------------------------------------------------------


 
(d)            Worker's Compensation Coverage with respect to each Facility for
injuries sustained by Tenant's employees in the course of their employment and
otherwise consistent with all applicable legal requirements;
 
(e)            Boiler and Pressure Vessel Coverage with respect to each Facility
on any fixtures or equipment which are capable of bursting or exploding, in an
amount not less than Five Million Dollars ($5,000,000) for resulting damage to
property, bodily injury or death and with an endorsement for boiler business
interruption insurance;
 
(f)            Business Interruption and Extra Expense Coverage with respect to
each Facility for loss of rental value for a period not less than one (1) year;
and
 
(g)            Deductibles/Self-Insured Retentions for the above policies shall
not be greater than Fifty Thousand Dollars ($50,000), and Landlord shall have
the right at any time to require a lower such amount or set higher policy
limits, to the extent commercially available and reasonable and customary for
similar properties.
 
6.2           Additional Requirements. If at the end of the Initial Term or any
Renewal Term or upon Tenant's exercise of its option to purchase pursuant to
Section 23, Tenant is not in compliance with the requirements of  Section 6.1
and any general liability insurance maintained by Tenant provides for coverage
on a "claims-made" basis, Landlord may in its sole and absolute discretion
require Tenant to purchase an "Extended Reporting Provision Option" (i.e., tail
coverage) for such general liability policy for two (2) years.
 
6.3           Payments to Landlord. During any Lease Year or portion thereof in
which Tenant is not in compliance with the provisions of Section 6.1, Tenant
shall pay Landlord, within ten (10) days of Landlord's demand therefor, for the
estimated costs of the premiums of the general liability insurance policy
maintained by Landlord, or contributions to self-insurance in lieu thereof, in
connection with the Premises for the applicable period during which Tenant is
not in compliance, which amount shall not exceed in any Lease Year the sum of
six cents ($.06) multiplied by the total square footage of the Facilities
located on the Premises (as adjusted at the end of each Lease Year for increases
since the Effective Date in the CPI). Tenant shall have no right to receive any
proceeds or other benefits from any such insurance. For purposes of this Section
6.3, Tenant shall not be in compliance with Section 6.1 at any such time that
any insurance required hereunder is provided to Tenant by or through a "captive"
insurance company.
 
7.            Use, Regulatory Compliance and Preservation of Business.
 
7.1           Permitted Use; Qualified Care. Tenant shall continuously use and
 
occupy each Facility during the Term (other than during a period of repair or
reconstruction following damage or destruction thereto or as a result of
condemnation) as a licensed facility engaged in the respective Business
described on Schedule 2 with not less than the applicable number of units shown
on Schedule 2, and for ancillary services relating thereto, but for no other
purpose. Tenant shall not allow the average occupancy for any Facility for any
trailing three (3) month period to be less than fifty percent (50%). Tenant
shall provide care, treatment and services to all customers of the Business in a
manner consistent with all applicable laws.

8

--------------------------------------------------------------------------------


 
7.2           Regulatory Compliance  . Tenant and the Premises shall comply in
all material respects with all licensing and other laws and all CC&R's and other
use or maintenance requirements applicable to the Business conducted thereon
and, to the extent applicable, all Medicare, Medicaid and other third-party
payor certification requirements, including timely filing properly completed
cost and other required reports, timely paying all expenses shown thereon, and
ensuring that the Premises continue to be fully certified for participation in
Medicare and Medicaid throughout the Term and when they are returned to
Landlord, all without any suspension, revocation, decertification or other
material limitation. Further, Tenant shall not commit any act or omission that
would in any way violate any certificate of occupancy affecting any Facility,
result in closure of the Business conducted at any Facility or result in the
sale or transfer of all or any portion of any related certificate of need, bed
rights or other similar certificate or license. All inspection fees, costs and
charges associated with a change of such licensure or certification shall be
borne solely by Tenant.
 
7.3           Preservation of Business. Tenant acknowledges that a fair return
to Landlord on and protection of its investment in the Premises is dependent, in
part, on Tenant's dedication to the Business and the concentration on each
Facility of similar businesses of Tenant and its Affiliates in the geographical
area of such Facility. Tenant further acknowledges that the diversion of
residents or patient care activities from any Facility to other facilities owned
or operated by Tenant or its Affiliates at any time during the Term will have a
material adverse affect on the value and utility of such Facility. Therefore,
Tenant agrees that during the Term and for a period of one (1) year thereafter,
neither Tenant nor any of its Affiliates shall, without the prior written
consent of Landlord: (i) operate, own, participate in or otherwise receive
revenues from any other business providing services similar to those of the
Business of any Facility within the geographical radius of such Facility as set
forth on Schedule 2, (ii) except as is necessary to provide residents or
patients with an alternative level of care, recommend or solicit the removal or
transfer of any resident or patient from any Facility to any other nursing,
health care, senior housing or retirement housing facility or divert actual or
potential residents, patients or care activities of the Business conducted at
any Facility to any other facilities owned or operated by Tenant or its
Affiliates or from which they receive any type of referral fees or other
compensation for transfers, or (iii) employ for other businesses any management
or supervisory personnel working on a daily basis at any Facility.
Notwithstanding the foregoing, unless this Master Lease terminates as a result
of an Event of Default by Tenant, the foregoing prohibition against employment
shall not apply to unsolicited personnel who approach Tenant or its Affiliate
directly and request employment by Tenant or such Affiliate. For purposes of
this Section 7.3, an "Affiliate" shall not be deemed or construed to include
Apollo Real Estate Investment Fund III, L.P., Apollo Real Estate Investment Fund
IV, L.P. or any other Affiliates of such entities that are not affiliated with
Summerville Senior Living, Inc.
 
8.           Acceptance, Maintenance, Upgrade, Alteration and Environmental.
 
8.1           Acceptance "AS IS"; No Liens. Tenant acknowledges that it is
presently engaged in operations like the Business in the state(s) where the
Premises are located and has expertise in this industry and, in deciding to
enter into this Master Lease, has not relied on any representations or
warranties, express or implied, of any kind from Landlord. Tenant has examined
the condition of title to and thoroughly investigated the Premises, has selected
the Premises to its own specifications, has concluded that no improvements or
modifications to them are required in order to conduct the Business, and accepts
them on an "AS IS" basis and assumes all responsibility and cost for the
correction of any observed or unobserved deficiencies or violations. It is
expressly understood and agreed that any inspection by or on behalf of the
Landlord of the business conducted at the Premises or of the Premises is for
Landlord's sole and exclusive benefit and is not directly or indirectly for the
benefit of, nor should be relied in any manner upon by, Tenant, its residents or
any other third party. Notwithstanding its right to Protest set forth in Section
5.1, Tenant shall not cause or permit any lien, levy or attachment to be placed
or assessed against any portion of the Premises or the operation thereof (a
"Lien") for any reason.

9

--------------------------------------------------------------------------------


 
8.2            Tenant's Maintenance Obligations. Tenant shall (a) keep and
maintain
 
the Premises in good appearance, repair and condition and maintain proper
housekeeping, (b) promptly make all repairs (interior and exterior, structural
and nonstructural, ordinary and extraordinary, foreseen and unforeseen)
necessary to keep each Facility in good and lawful order and condition and in
substantial compliance with all applicable requirements and laws relating to the
Business, including if applicable certification for participation in Medicare
and Medicaid, and (c) keep and maintain all Landlord and Tenant Personal
Property in good condition, ordinary wear and tear excepted, and repair and
replace such property consistent with prudent industry practice.
 
8.3            Upgrade Expenditures. Tenant shall include with each Minimum Rent
 
payment, starting with the first ( ft) full month of the Term, a deposit for
each Facility to be added to a reserve (the "CapEx Reserve") equal to
one-twelfth (1/12th) of the Applicable Annual Reserve for such Facility (as
adjusted at the end of each Lease Year for increases since the Effective Date in
the CPI, the "CapEx Amount"), multiplied by (ii) the aggregate number of
assisted living care units at such Facility (the "Upgrade Minimum"), minus (c)
the Upgrade Overage (as hereinafter defined). As used herein, the "Applicable
Annual Reserve" means:
 
Age of Facility (Years)
Applicable Annual Reserve
   
Zero through Three
$ 200.00
Four through Seven
$ 300.00
Eight or more Years
$ 450.00

 
Landlord shall not be deemed to hold the same in trust or as an agent for
Tenant. Tenant acknowledges that the impounding of such funds in the CapEx
Reserve shall constitute a true escrow, and that Tenant has no, and hereby
waives any, interest in or right or title to any funds escrowed pursuant to this
Section 8.3, whether legal, equitable, beneficial or otherwise. From time to
time, but not more often than once in any calendar month and provided that no
Event of Default is then continuing, Landlord will pay to Tenant amounts from
the CapEx Reserve to reimburse Tenant for Upgrade Expenditures made by Tenant
during the prior rolling twenty-four (24) month period during the Term (or
portion thereof), as reasonably determined by Landlord based on evidence of such
expenditures submitted by Tenant. Landlord shall make the reimbursements to
Tenant required hereunder within twenty-one (21) days after satisfaction of all
conditions to such reimbursement. Landlord may require Tenant to procure
mechanic's lien waivers, in form and substance reasonably satisfactory to
Landlord, in connection with any Upgrade Expenditures in excess of Ten Thousand
Dollars ($10,000). "Upgrade Expenditures" means expenditures in commercially
reasonable amounts to Persons not affiliated with Tenant (unless otherwise
reasonably approved by Landlord) for (x) upgrades or improvements to any
Facility that have the effect of maintaining or improving its competitive
position in its respective marketplace, including new or replacement wallpaper,
tiles, window coverings, lighting fixtures, painting, upgraded landscaping,
carpeting, architectural adornments, common area amenities and the like, but
excluding capital improvements or repairs such as repairs or replacements of the
roof, structural elements of the walls, parking area or the electrical,
plumbing, HVAC or other mechanical or structural systems, and (y) other
improvements to any Facility as reasonably approved by Landlord. Any amount
remaining in the CapEx Reserve at the expiration of the Term or earlier
termination of this Master Lease shall be retained by Landlord as additional or
supplemental Rent hereunder; provided, however, that if Tenant exercises the
option to purchase set forth in Section 23 below, any amount remaining in the
CapEx Reserve at the expiration of Term shall be credited to the purchase price
payable from Tenant to Landlord pursuant to the terms of the option to purchase.
As used herein "Upgrade Overage" means any amounts expended by Tenant on Upgrade
Expenditures at the Facilities in the two immediately preceding Lease Years in
excess of the Upgrade Minimum for the corresponding Lease Years (excluding any
such amounts that are financed by Tenant and secured by a lien on the personal
property relating thereto).

10

--------------------------------------------------------------------------------


 
8.4            Alterations by Tenant. Tenant may alter, improve, exchange,
replace, modify or expand (collectively, "Alterations") the Facilities,
equipment or appliances in the Premises from time to time as it may determine is
desirable for the continuing and proper use and maintenance of the Premises;
provided, that any Alterations in excess of One Hundred Thousand Dollars
($100,000) with respect to any individual Facility in any rolling twelve (12)
month period shall require Landlord's prior written consent, which consent shall
not be unreasonably withheld or delayed; provided further, that any Alterations
to the Premises must satisfy the requirements set forth in Sections 4.04 (2) and
(3) of Revenue Procedure 2001-28, 2001-19 I.R.B. 1156. All Alterations shall
immediately become a part of the Premises and the property of Landlord subject
to this Master Lease, and except to the extent that Landlord in its sole
discretion agrees to fund them following Tenant's written request therefor, the
cost of all Alterations or other purchases, whether undertaken as an on-going
licensing, Medicare, Medicaid or other regulatory requirement, or otherwise
shall be borne solely by Tenant. All Alterations shall be done in a good and
workmanlike manner in compliance with all applicable laws and the insurance
required under this Master Lease.
 
8.5            Hazardous Materials. Tenant's use of the Premises shall comply
with all Hazardous Materials Laws. If any Environmental Activities occur or are
suspected to have occurred in violation of any Hazardous Materials Laws or if
Tenant has received notice of any Hazardous Materials Claim against any portion
of the Premises, Tenant shall promptly obtain all permits and approvals
necessary to remedy any such actual or suspected problem through the removal of
Hazardous Materials or otherwise, and upon Landlord's reasonable approval of the
remediation plan, remedy any such problem to the satisfaction of Landlord and
all applicable governmental authorities, in accordance with all Hazardous
Materials Laws and good business practices. Tenant shall immediately advise
Landlord in writing of (a) any Environmental Activities in violation of any
Hazardous Materials Laws; (b) any Hazardous Materials Claims against Tenant or
any portion of the Premises; (c) any remedial action taken by Tenant in response
to any Hazardous Materials Claims or any Hazardous Materials on, under or about
any portion of the Premises in violation of any Hazardous Materials Laws; (d)
Tenant's discovery of any occurrence or condition on or in the vicinity of any
portion of the Premises that materially increase the risk that any portion of
the Premises will be exposed to Hazardous Materials; and (e) all communications
to or from Tenant, any governmental authority or any other Person relating to
Hazardous Materials Laws or Hazardous Materials Claims with respect to any
portion of the Premises, including copies thereof. Notwithstanding any other
provision of this Master Lease, if any Hazardous Materials are discovered on,
under or about any portion of the Premises in violation of any Hazardous
Materials Law and as a result of an act or intentional omission on the part of
the Tenant, the Term shall be automatically extended and this Master Lease shall
remain in full force and effect until the earlier to occur of the completion of
all remedial action or monitoring, as approved by Landlord, in accordance with
all Hazardous Materials Laws, or the date specified in a written notice from
Landlord to Tenant terminating this Master Lease (which date may be subsequent
to the date upon which the Term was to have expired). Landlord shall have the
right, at Tenant's sole cost and expense (including, without limitation,
Landlord's reasonable attorneys' fees and costs) and with counsel chosen by
Landlord, to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated in connection with any Hazardous Materials
Claims.

11

--------------------------------------------------------------------------------


 
8.6            Capital Improvements funded by Landlord. Landlord shall provide
Tenant (a) up to Two Hundred Thousand Dollars ($200,000), in the aggregate, for
the cost of capital improvements to the Camelot Facility (either physical plant
or furniture, fixtures and equipment); and (b) up to Two Hundred Thousand
Dollars ($200,000), in the aggregate, for the cost of capital improvements to
the Lakeview Facility and/or HillenVale Facility (either physical plant or
furniture, fixtures and equipment), upon the following terms and conditions:
 
8.6.1 Landlord shall have the right to reasonably pre-approve such expenditures
and to make payment directly to any or all applicable vendors if so desired by
Landlord;
 
8.6.2 Such disbursements shall be requested by Tenant in writing from time to
time (but not more often than once in any calendar month) and, the applicable
improvements shall be completed by (a) February 1, 2007, with respect to the
Camelot Facility, and (b) September 30, 2007, with respect to the Lakeview
Facility and HillenVale Facility;
 
8.6.3 No Event of Default or event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default hereunder shall
have occurred and be continuing at the time of any such request for such amounts
or any request for disbursement of such amounts;
 
8.6.4 With respect to any advance for capital improvements, Tenant shall comply
with the provisions of Section 8.4 hereof;
 
8.6.5 In no event shall the funds provided by Landlord be used to remedy any
condition which constitutes a default by Tenant under the provisions of this
Master Lease; and
 
12

--------------------------------------------------------------------------------



8.6.6 Upon the date of any such disbursement by Landlord, (a) Landlord's Camelot
Investment or Landlord's Lakeview/HillenVale Investment, as the case may be,
shall be increased by the amount of such disbursement, and (b) the annual
Minimum Rent payable by Tenant under this Master Lease shall be increased by the
product of (i) the amount of such disbursement, and (ii) the Lease Rate.
 
9.            Tenant Property and Security Interest.
 
9.1            Tenant Property. Tenant shall obtain and install all items of
furniture, fixtures, supplies and equipment not included as Landlord Personal
Property as shall be necessary or reasonably appropriate to operate the Premises
in compliance with this Master Lease ("Tenant Personal Property"). (Tenant
Personal Property and "Tenant Intangible Property" shall be collectively
referred to herein as "Tenant Property".) As used herein, "Tenant Intangible
Property" means all the following at any time owned by Tenant in connection with
its use of any portion of the Premises: Medicare, Medicaid and other accounts
and proceeds thereof; rents, profits, income or revenue derived from such
operation or use; all documents, chattel paper, instruments, contract rights
(including contracts with residents, employees and third-party payors), deposit
accounts, general intangibles (excluding intellectual property) and choses in
action; refunds of any Taxes or Other Charges; licenses and permits necessary or
desirable for Tenant's use of any portion of the Premises, including licensed
Medicaid beds, any applicable certificate of need or other similar certificate,
and the exclusive right to transfer, move or apply for the foregoing and manage
the Business conducted at any portion of the Premises (including the right to
apply for permission to reduce the licensed bed complement, take any of the
licensed beds out of service or move the beds to a different location); and the
right to use the names set forth on Schedule 2 and any other trade or other name
now or hereafter associated with its operation of the Premises (excluding the
"Summerville" name or any variation thereof and any other trade names and
trademarks that are generally used by Tenant and its Affiliates in connection
with the operation of their respective businesses).
 
9.2            Landlord's Security Interest and Financing Statements. The
parties intend that if Tenant defaults under this Master Lease, Landlord will
control the Tenant Property so that Landlord or its designee can operate or
re-let each Facility and the associated personal property intact for use as a
licensed facility engaged in the applicable Business. Therefore, to implement
the intention of the parties, and for the purpose of securing the payment and
performance of Tenant's obligations under this Master Lease, Tenant, as debtor,
hereby grants to Landlord, as secured party, a security interest in and an
express contractual Lien upon, all of Tenant's right, title and interest in and
to the Tenant Property and any and all products and proceeds thereof, in which
Tenant now owns or leases or hereafter acquires an interest or right. This
Master Lease constitutes a security agreement covering all such Tenant Property,
and the security interest granted to Landlord is intended by the parties to be
subordinate to any security interest granted in Tenant Personal Property in
connection with the financing or leasing of all or any portion thereof, so long
as the lessor or financier agrees to give Landlord written notice of any default
by Tenant under the terms of such arrangement and a reasonable time following
such notice to cure any such default and to consent to Landlord's written
assumption of such arrangement upon curing such default. This security interest
and agreement shall survive the termination of this Master Lease resulting from
an Event of Default. Tenant shall pay all filing and reasonable record search
fees and other costs for such additional security agreements, financing
statements, fixture filings and other documents as Landlord may reasonably
require to perfect or continue the perfection of its security interest.

13

--------------------------------------------------------------------------------


 
10.           Financial, Management and Regulatory Reports. Tenant shall provide
Landlord with the reports listed in Exhibit F at the time described therein, and
such other information about it or the operations of the Premises/Business as
Landlord may reasonably request from time to time. All financial information
provided shall be prepared in accordance with generally accepted accounting
principles consistently applied. If Tenant or any Guarantor becomes subject to
any reporting requirements of the Securities and Exchange Commission during the
Term, it shall concurrently deliver to Landlord such reports as are delivered
pursuant to applicable securities laws. Tenant shall be assessed with a $500
administrative fee for each instance in which Tenant fails to provide Landlord
with the monthly, quarterly or annual financial reports listed in Exhibit F
within the time specified therein, which administrative fee shall be immediately
due and payable to Landlord. Notwithstanding the foregoing, such administrative
fee shall not be assessed to Tenant so long as (a) Tenant is not delinquent in
the delivery of such financial reports more than two (2) times in any
consecutive twelve (12) month period, and (b) Tenant remits any delinquent
report to Landlord within five (5) business days of Landlord's written request
therefor.
 
11.           Representations and Warranties. Each party represents and warrants
to the other that: (a) this Master Lease and all other documents executed or to
be executed by it in connection herewith have been duly authorized and shall be
binding upon it; (b) it is duly organized, validly existing and in good standing
under the laws of the state of its formation and is duly authorized and
qualified to perform this Master Lease within the state(s) where the Premises
are located; and (c) neither this Master Lease nor any other document executed
or to be executed in connection herewith violates the terms of any other
agreement of such party.
 
12.           Events of Default. So long as there is no Event of Default, Tenant
shall peaceably and quietly have, hold and enjoy the Premises for the Term, free
of any claim or other action not caused or created by Tenant or pursuant to
Sections 17 or 18. The occurrence of any of the following events will constitute
an "Event of Default" on the part of Tenant, and there shall be no cure period
therefor except as otherwise expressly provided:
 
(a)           Tenant's failure to pay (i) when due any Rent, or (ii) within five
(5) days of when due, any Taxes, Other Charges or other required payments
hereunder; provided, however, that Tenant's failure to pay Rent when due shall
not be an Event of Default if such failure does not occur more than once in any
Lease Year and Tenant delivers such Rent payment to Landlord within two (2)
business days' of the date when due;
 
(b)           (i) The revocation of any license required for the operation of
any portion of the Business or any portion of the Premises or the certification
of any portion of the Premises for provider status under Medicare or Medicaid,
if applicable; (ii) the closure of any portion of the Business other than during
a period of repair or reconstruction following damage or destruction thereto;
(iii) the sale or transfer of all or any portion of any certificate of need, bed
rights or other similar certificate or license relating to the any portion of
Business or any portion of the Premises; or (iv) the use of any portion of the
Premises other than for a licensed facility engaged in the applicable Business
and for ancillary services relating thereto (each a "Catastrophic Event of
Default");

14

--------------------------------------------------------------------------------


 
(c)           Any other material suspension, termination or restriction placed
upon Tenant, any license to operate any portion of the Business, any portion of
the Premises or the ability to admit residents or patients (e.g., an admissions
ban or non-payment for new admissions by Medicare or Medicaid resulting from an
inspection survey); provided, however, if any such material suspension or
restriction is curable by Tenant it shall not constitute an Event of Default if
Tenant promptly commences to cure such breach and thereafter diligently pursues
such cure to the completion thereof within the lesser of: (i) the time period in
which the applicable governmental agency has given Tenant to undertake
corrective action, or (ii) one hundred twenty (120) days after the occurrence of
any such material suspension or restriction;
 
(d)            A material default by Tenant or any Guarantor (i) or any
Affiliate of either under the Guaranty, the Letter of Credit Agreement or any
other lease, agreement or obligation between it and Landlord or any of its
Affiliates which is not cured within any applicable cure period specified
therein, or (ii) with respect to any such scheduled monetary obligation due
under (A) any other lease or leases with any other party under which Tenant is
obligated to make annual rental payments in excess of One Hundred Thousand
Dollars ($100,000) which is not cured within any applicable cure period
specified therein, or (B) any financing agreement with a then outstanding
principal balance in excess of $500,000 with any other party which is not cured
within any applicable cure period specified therein;
 
(e)            Any misrepresentation by Tenant under this Master Lease or
material misstatement or omission of fact in any written report, notice or
communication from Tenant or any Guarantor to Landlord with respect to Tenant,
any Guarantor, the Premises or the Business;
 
The failure to perform or comply with the provisions of  Sections 6 or 16;
 
(g)            (i) Tenant or any Guarantor shall generally not pay its debts as
they become due, or shall admit in writing its inability to pay its debts
generally, or shall make an assignment of all or substantially all of its
property for the benefit of creditors; or (ii) a receiver, trustee or liquidator
shall be appointed for either or them or any of their property, if withinfive
(5) business days after Tenant receives written notice of such appointment
Tenant does not inform Landlord in writing that they intend to cause such
appointment to be discharged or such discharge is not diligently prosecuted to
completion within ninety (90) days after the date of such appointment; (iii) the
filing by either of them of a voluntary petition under any federal bankruptcy or
state law to be adjudicated as bankrupt or for any arrangement or other debtor's
relief; or (iv) the involuntary filing of such a petition against either of them
by any other party, unless Tenant withinfive (5) business days after Tenant
receives written notice of such filing informs Landlord in writing of their
intent to cause such petition to be dismissed, such dismissal is diligently
prosecuted and such petition is dismissed within ninety (90) days after filing;
or
 
(h)            The failure to perform or comply with any other provision of this
Master Lease not requiring the payment of money unless (i) withinfive (5)
business days of Tenant's receipt of a written notice of default from Landlord,
Tenant gives Landlord notice of its intent to cure such default; and (ii) Tenant
cures it either (x) within thirty (30) days after such notice from Landlord or
(y) if such default cannot with due diligence be so cured because of the nature
of the default or delays beyond the reasonable control of Tenant and cure after
such period will not have a materially adverse effect upon any portion of the
Premises or any portion of the Business, then such default shall not constitute
an Event of Default if Tenant uses its best efforts to cure such default by
promptly commencing and diligently pursuing such cure to the completion thereof
and cures it within one hundred twenty (120) days after such notice from
Landlord.

15

--------------------------------------------------------------------------------


 
13.           Remedies. Upon the occurrence of an Event of Default, Landlord may
exercise all rights and remedies under this Master Lease and the laws of the
state(s) where the Premises are located that are available to a lessor of real
and personal property in the event of a default by its lessee, and as to the
Tenant Property, all remedies granted under the laws of such state(s) to a
secured party under its Uniform Commercial Code. Landlord shall have no duty to
mitigate damages unless required by applicable law and shall not be responsible
or liable for any failure to relet any of the Premises or to collect any rent
due upon any such reletting. Tenant shall pay Landlord, immediately upon demand,
all reasonable expenses incurred by it in obtaining possession and reletting any
of the Premises, including reasonable fees, commissions and costs of attorneys,
architects, agents and brokers.
 
13.1 General. Without limiting the foregoing, Landlord shall have the right (but
not the obligation) to do any of the following upon an Event of Default: (a) sue
for the specific performance of any covenant of Tenant as to which it is in
breach; (b) enter upon the Premises, terminate this Master Lease, dispossess
Tenant from the Premises and/or collect money damages by reason of Tenant's
breach, including the acceleration of all Rent which would have accrued after
such termination and all obligations and liabilities of Tenant under this Master
Lease which survive the termination of the Term; (c) elect to leave this Master
Lease in place and sue for Rent and other money damages as the same come due;
(d) (before or after repossession of the Premises pursuant to clause (b) above
and whether or not this Master Lease has been terminated) relet any portion of
the Premises to such tenant(s), for such term(s) (which may be greater or less
than the remaining balance of the Term), rent, conditions (which may include
concessions or free rent) and uses as it may determine in its sole discretion
and collect and receive any rents payable by reason of such reletting; and (e)
sell any Tenant Property in a non judicial foreclosure sale.
 
13.2 Receivership. Tenant acknowledges that a Catastrophic Event of Default will
materially and irreparably impair the value of Landlord's investment in the
Premises. Therefore, in addition to its other rights and remedies, upon a
Catastrophic Event of Default Landlord shall have the right, as permitted and
provided by applicable law, to petition any appropriate court for the
appointment of a receiver to take possession of all or any portion of the
Premises, to manage the operation of all or any portion of the Premises, to
collect and disburse all rents, issues, profits and income generated thereby and
to the extent applicable and possible, to preserve or replace any affected
license or provider certification for the Premises or to otherwise substitute
the licensee or provider thereof (the "Receivership"). If Landlord commences the
Receivership, the receiver shall be paid a reasonable fee for its services and
all such fees and other reasonable expenses of the Receivership shall be paid in
addition to, and not in limitation of, the Rent otherwise due to Landlord
hereunder. Tenant irrevocably consents to the Receivership upon a Catastrophic
Event of Default and thus stipulates to and agrees not to contest the
appointment of a receiver under such circumstances and for such purposes.

16

--------------------------------------------------------------------------------


 
13.3 Remedies Cumulative; No Waiver. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy,
and each and every right and remedy shall be cumulative and in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. Any notice or cure period provided herein shall run concurrently with
any provided by applicable law. No failure of Landlord to insist at any time
upon the strict performance of any provision of this Master Lease or to exercise
any option, right, power or remedy contained herein shall be construed as a
waiver, modification or relinquishment thereof as to any similar or different
breach (future or otherwise) by Tenant. Landlord's receipt of any rent or other
sum due hereunder (including any late charge) with knowledge of any breach shall
not be deemed a waiver of such breach, and no waiver by Landlord of any
provision of this Master Lease shall be effective unless expressed in a writing
signed by it.
 
13.4 Performance of Tenant's Obligations. If Tenant at any time shall fail to
make any payment or perform any act on its part required to be made or performed
under this Master Lease within the applicable notice and/or cure period, if any,
then Landlord may, without waiving or releasing Tenant from any obligations or
default hereunder, make such payment or perform such act for the account and at
the expense of Tenant, and enter upon any portion of the Premises for the
purpose of taking all such action as may be reasonably necessary. No such entry
shall be deemed an eviction of Tenant. All sums so paid by Landlord and all
necessary and incidental costs and expenses (including reasonable attorneys'
fees and expenses) incurred in connection with the performance of any such act
by it, together with interest at the Agreed Rate from the date of the making of
such payment or the incurring of such costs and expenses, shall at Landlord's
option either be payable by Tenant to Landlord on demand or added to Landlord's
Camelot Investment and/or Landlord's Lakeview/HillenVale Investment, as the case
may be.
 
14.   Provisions on Termination.
 
14.1 Surrender of Possession. On the expiration of the Term or earlier
termination or cancellation of this Master Lease (the "Termination Date"),
Tenant shall deliver to Landlord or its designee possession of (a) the Premises
in a neat and clean condition and in as good a condition as existed at the date
of their possession and occupancy, ordinary wear and tear excepted, (b) a fully
operational, licensed and certified Business at the Premises including, at
Tenant's sole cost, any Alterations necessitated by, or imposed in connection
with, a change of ownership inspection survey for the transfer of operation of
the Premises to Landlord or its designee, and (c) all patient charts and
resident records along with appropriate resident consents if necessary and
copies of all its books and records relating to any portion of the Business and
any portion of the Premises. Accordingly, Tenant shall not at any time during or
after the Term seek to transfer, surrender, allow to lapse, or grant any
security interest or any other interest in and to, the licenses, permits or
certifications relating to any portion of the Business or any portion of the
Premises, nor shall Tenant commit or omit any act that would jeopardize the
Business or any licensure or certification of any portion of the Premises.
Tenant shall cooperate fully with Landlord or its designee in transferring or
obtaining all necessary licenses and certifications for Landlord or its
designee, and Tenant shall comply with all requests for an orderly transfer of
the Business, facility license, and Medicare and Medicaid certifications and
possession at the time of its surrender of the Premises to Landlord or its
designee. Subject to all applicable laws, Tenant hereby assigns, effective upon
the Termination Date, all rights to operate the Facilities to Landlord or its
designee including all required licenses and permits and all rights to apply for
or otherwise obtain them, and all other nonproprietary Tenant Intangible
Property relating to any portion of the Premises.

17

--------------------------------------------------------------------------------


 
14.2 Removal of Tenant Personal Property. Provided that no Event of Default then
exists, in connection with the surrender of the Premises Tenant may upon at
least five (5) business days prior notice to Landlord remove from the Premises
in a workmanlike manner all Tenant Personal Property, leaving the Premises in
good and presentable condition and appearance, including repair of any damage
caused by such removal; provided that Landlord shall have the right and option
to purchase the Tenant Personal Property for its then fair market value during
such five (5) business day notice period, in which case Tenant shall so convey
the Tenant Personal Property to Landlord or its nominee by executing a bill of
sale in a form reasonably required by Landlord. Title to any Tenant Personal
Property which is not removed by Tenant as permitted above upon the expiration
of the Term shall, at Landlord's election, vest in Landlord; provided, however,
that Landlord may remove and store or dispose at Tenant's expense any or all of
such Tenant Personal Property which is not so removed by Tenant without
obligation or accounting to Tenant.


14.3 Management of Premises. Commencing on the Termination Date, Landlord or its
designee, upon written notice to Tenant, may elect to assume the
responsibilities and obligations for the management and operation of the
Business and Tenant agrees to cooperate in a commercially reasonable manner to
accomplish the transfer of such management and operation without interrupting
the operation of the Business. To the extent permitted by applicable law,
including any state licensure laws with respect to the operation of the Premises
and subject to the parties agreeing on the form of a management agreement which
shall include, at a minimum, an indemnity in favor of Tenant in form and
substance acceptable to Tenant and from an entity acceptable to Tenant (all of
which shall be at no cost or expense to Tenant), Tenant agrees that Landlord or
its designee may operate the Business under Tenant's license and certification
pending the issuance of new licenses and certifications to Landlord or its
designee. Tenant shall not commit any act or be remiss in the undertaking of any
act that would jeopardize any licensure or certification of any portion of the
Premises, and Tenant shall comply with all reasonable requests for an orderly
transfer of any and all facility and other licenses, Medicare and Medicaid
certifications and possession of the Premises at the time of any such surrender.


14.4 Holding Over. If Tenant shall for any reason remain in possession of any
portion of the Premises after the Termination Date, such possession shall be a
month-to-month tenancy during which time Tenant shall pay as rental on the first
(1") business day of each month one and one-half (1%) times the total of the
monthly Minimum Rent payable with respect to the last Lease Year plus Additional
Rent allocable to the month, all additional charges accruing during the month
and all other sums, if any, payable by Tenant pursuant to this Master Lease.
Nothing contained herein shall constitute the consent, express or implied, of
Landlord to the holding over of Tenant after the Termination Date, nor shall
anything contained herein be deemed to limit Landlord's remedies.


14.5 Survival. All representations, warranties, covenants and other obligations
of Tenant under this Master Lease shall survive the Termination Date.

18

--------------------------------------------------------------------------------



15.          Certain Landlord Rights.
 
15.1 Entry and Examination of Records. Landlord and its representatives may
enter any portion of the Premises at any reasonable time after reasonable notice
to Tenant to inspect the Premises for compliance, to exhibit the Premises for
sale, lease or mortgaging, or for any other reason; provided that no such notice
shall be required in the event of an emergency, upon an Event of Default or to
post notices of non-responsibility under any mechanic's or materialman's lien
law. No such entry shall unreasonably interfere with residents, patients,
patient care or the Business. During normal business hours, Tenant will permit
Landlord and its representatives, inspectors and consultants to examine all
contracts, books and financial and other records (wherever kept) relating to
Tenant's operations at any portion of the Premises.
 
15.2 Grant Liens. Without the consent of Tenant, Landlord may from time to time,
directly or indirectly, create or otherwise cause to exist any Lien, title
retention agreement or other encumbrance upon the Premises, or any portion
thereof or interest therein (including this Master Lease), whether to secure any
borrowing or other means of financing or refinancing or otherwise. Upon the
request of Landlord, Tenant shall subordinate this Master Lease to the Lien of
any such encumbrance pursuant to a written agreement ("SNDA") so long as (a) the
SNDA provides that the Lien of such encumbrance is subject to the rights of
Tenant under this Master Lease and that so long as no Event of Default shall
exist, Tenant's occupancy shall not be disturbed if any Person takes possession
of the applicable portion of the Premises through foreclosure proceeding or
otherwise; and (b) no additional cost or expense (excluding ministerial costs to
comply with notice requirements) shall be imposed on Tenant under the terms and
conditions of the SNDA.
 
15.3 Estoppel Certificates. Each of Landlord and Tenant shall, at any time upon
not less than ten (10) days prior written request by the other party, have an
authorized representative execute, acknowledge and deliver to the requesting
party or its designee a written statement certifying (a) that this Master Lease,
together with any specified modifications, is in full force and effect, (b) the
dates to which Rent and additional charges have been paid, (c) that no default
by either party exists or specifying any such default and (d) as to such other
matters as the requesting party may reasonably request.
 
15.4 Conveyance Release. If Landlord or any successor owner shall transfer the
Premises in accordance with this Master Lease, they shall thereupon be released
from all future liabilities and obligations hereunder arising or accruing from
and after the date of such conveyance or other transfer, which instead shall
thereupon be binding upon the new owner.

19

--------------------------------------------------------------------------------


 
16.            Assignment and Subletting. Without the prior written consent of
Landlord, which may be withheld or conditioned at its sole discretion, this
Master Lease shall not, nor shall any interest of Tenant herein, be assigned or
encumbered by operation of law, nor shall Tenant voluntarily or involuntarily
assign, mortgage, encumber or hypothecate any interest in this Master Lease or
sublet any portion of the Premises (except if the Business is an assisted living
facility, in the ordinary course of Tenant's business to occupants of the
Premises or their immediate family members using Tenant's standard form
occupancy lease). Any of the foregoing acts without such consent shall be void
and shall, at Landlord's sole option, constitute an Event of Default giving rise
to Landlord's right, among other things, to terminate this Master Lease. An
assignment of this Master Lease by Tenant shall be deemed to include: (a)
entering into a management or similar agreement relating to the operation or
control of any portion of the Premises with a Person that is not an Affiliate of
Tenant; provided, however, that Landlord shall not unreasonably withhold its
consent to such a management agreement provided that the proposed manager has a
general business reputation for providing quality healthcare services reasonably
compatible with the services provided by Tenant and manages or operates a
building or buildings comparable to the Facilities; (b) any change (voluntary or
involuntary, by operation of law or otherwise, including the transfer,
assignment, sale, hypothecation or other disposition of any equity interest in
Tenant) in the Person that ultimately exert effective Control over the
management of the affairs of Tenant as of the date hereof; provided that an
initial public offering of Tenant (and the public trading of shares thereafter)
shall not be deemed to be an assignment of the Lease so long as thereafter no
Person or related group that did not have such ownership before the initial
public offering holds twenty-five percent (25%) or more of the voting stock of
Tenant without the prior consent of Landlord; or (c) the sale or other transfer
of all or any portion of any certificate of need, bed rights or other similar
certificate or license relating to any portion of the Business or any portion of
the Premises. Notwithstanding the foregoing, Tenant may, without Landlord's
prior written consent, assign this Master Lease or sublet the Premises or any
portion thereof to an Affiliate of Tenant or Guarantor if all of the following
are first satisfied: (i) such Affiliate fully assumes Tenant's obligations
hereunder (in the case of an assignment); (ii) Tenant remains fully liable
hereunder and Guarantor remains fully liable under the Guaranty; (iii) the use
of the Premises remains unchanged; and (iv) Landlord in its reasonable
discretion shall have approved the form and content of all documents for such
assignment or sublease and received an executed counterpart thereof. In
addition, Tenant may, with Landlord's prior written consent, which consent shall
not be unreasonably withheld, if the proposed assignee, transferee or sublessee
is not an Affiliate of Tenant or Guarantor but is a reputable person or entity
of good character, having sufficient experience, assets and income, in
Landlord's reasonable judgment, to bear the financial responsibilities of Tenant
under this Master Lease and of Guarantor under the Guaranty, and (v) such person
or entity has a general business reputation for providing quality healthcare
services reasonably compatible with the services provided by Tenant and operates
a building or buildings comparable to the Facilities; (w) such person or entity
fully assumes Tenant's obligations hereunder and Guarantor's obligations under
the Guaranty (in which event Tenant and Guarantor shall be released from their
respective obligations under this Master Lease and the Guaranty arising from and
after the effective date of the assumption); (x) the use of the Premises under
the terms of such assignment or sublease is permitted by Section 7.1 hereof and
(y) Landlord in its reasonable discretion shall have approved the form and
content of all documents for such assignment or sublease and received an
executed counterpart thereof. In no event shall Tenant sublet any portion of the
Premises on any basis such that the rental to be paid by the sublessee would be
based, in whole or in part, on either the income or profits derived by the
business activities of the sublessee, or any other formula, such that any
portion of the sublease rental received by Landlord would fail to qualify as
"rents from real property" within the meaning of Section 856(d) of the U.S.
Internal Revenue Code, or any similar or successor provision thereto.
Notwithstanding anything to the contrary set forth herein, (i) the reduction or
elimination of the equity interests of Apollo Real Estate Investment Fund III,
L.P., Apollo Real Estate Investment Fund IV, L.P. or any other Affiliates of
such entities in Tenant or Guarantor shall not be deemed or construed to be a
change the Person that ultimately exerts effective Control over the management
of the affairs of the Tenant so long as Guarantor or its Affiliate continues to
manage the operations at the Premises, and (ii) with Landlord's prior written
consent, which consent shall not be unreasonably withheld, there shall be no
restrictions on changes in ownership (directly or indirectly) in Guarantor nor
any restriction on the ability of Guarantor to merge into or engage in any
business combination with any Person, so long as (A) Tenant complies, in all
material respects, with any applicable licensing requirements arising out of any
such change of ownership, merger or other business combination, (B) Guarantor
remains fully liable for its obligations under the Guaranty (in the event that
Guarantor remains a successor entity), (C) the proposed acquirer is not an
Affiliate of Guarantor but is a reputable person or entity of good character,
having sufficient experience, assets and income, in Landlord's reasonable
judgment, to bear the financial responsibilities of Guarantor under the
Guaranty, (D) such person or entity has a general business reputation for
providing quality healthcare services reasonably compatible with the services
provided by Tenant and operates a building or buildings comparable to the
Facilities; (E) such person or entity guaranties the obligations of Tenant under
this Master Lease; and (F) Landlord in its reasonable discretion shall have
approved the form and content of all material documents relating to such
transaction and received an executed counterpart thereof.

20

--------------------------------------------------------------------------------


 
17.           Damage by Fire or Other Casualty. Tenant shall promptly notify
Landlord of any damage or destruction of the Premises and diligently repair or
reconstruct the Premises to a like or better condition than existed prior to
such damage or destruction in accordance with Section 8.4. Any net insurance
proceeds payable with respect to the casualty shall be paid directly to Landlord
and, if an Event of Default has not occurred hereunder, used for the repair or
reconstruction of the Premises pursuant to Landlord's reasonable disbursement
requirements. If such proceeds are insufficient, Tenant shall provide the
required additional funds; if they are more than sufficient, the surplus shall
belong and be paid to Tenant. Tenant shall not have any right under this Master
Lease, and hereby waives all rights under applicable law, to abate, reduce or
offset rent by reason of any damage or destruction of the Premises by reason of
an insured or uninsured casualty.
 
18.           Condemnation. Except as provided to the contrary in this Section
18, this Master Lease shall not terminate and shall remain in full force and
effect in the event of a taking or condemnation of the Premises, or any portion
thereof, and Tenant hereby waives all rights under applicable law to abate,
reduce or offset rent by reason of such taking. If during the Term all or
substantially all (a "Complete Taking") or a smaller portion (a "Partial
Taking") of any Facility is taken or condemned by any competent public or
quasi-public authority, then (a) in the case of a Complete Taking, Tenant may at
its election made within thirty (30) days of the effective date of such Taking,
terminate this Master Lease with respect to such Facility and the current Rent
shall be equitably abated as of the effective date of such termination, or (b)
in the case of a Partial Taking, the Rent shall be abated to the same extent as
the resulting diminution in Fair Market Value of the applicable portion of the
Premises. The resulting diminution in Fair Market Value on the effective date of
a Partial Taking shall be as established pursuant to Exhibit C. In the event
this Master Lease is terminated as to any Facility under this Section 18, then
the Minimum Rent and Additional Rent due hereunder shall be shall be reduced by
the product of (x) the amount of the then current Minimum Rent and Additional
Rent, and (y) a fraction, the numerator of which is the amount received by
Landlord as a result of the Complete Taking and the denominator of which is
Landlord's Camelot Investment and Landlord's Lakeview/HillenVale Investment.
Landlord alone shall be entitled to receive and retain any award for a taking or
condemnation other than a temporary taking; provided, however, Tenant shall be
entitled to submit its own claim in the event of any such taking or condemnation
with respect to the value of Tenant's leasehold interest in any portion of the
Premises and/or the relocation costs incurred by Tenant as a result thereof. In
the event of a temporary taking of less than all or substantially all of the
Premises, Tenant shall be entitled to receive and retain any and all awards for
the temporary taking and the Minimum Rent and Additional Rent due under this
Master Lease shall be not be abated during the period of such temporary taking.

21

--------------------------------------------------------------------------------


 
19.           Indemnification. Tenant agrees to protect, indemnify, defend and
save harmless Landlord, its directors, officers, shareholders, agents and
employees from and against any and all foreseeable or unforeseeable liability,
expense, loss, cost, deficiency, fine, penalty or damage (including
consequential damages) of any kind or nature, including reasonable attorneys'
fees, from any suits, claims or demands, on account of any matter or thing,
action or failure to act arising out of or in connection with this Master Lease,
the Premises or the operations of Tenant on any portion of the Premises,
including (a) the breach by Tenant of any of its representations, warranties,
covenants or other obligations hereunder, (b) any Protest, (c) all known and
unknown Environmental Activities on any portion of the Premises, Hazardous
Materials Claims or violations by Tenant of a Hazardous Materials Law with
respect to any portion of the Premises, and (d) upon or following the
Termination Date, the correction of all deficiencies of a physical nature
identified by, and any liability assessed or asserted by, any governmental
agency or Medicare or Medicaid providers as a result of or arising out of or in
connection with this Master Lease or the related change of ownership inspection
and audit (including any overpayment to any Medicare, Medicaid or other
third-party payor); but specifically excluding any such liability, expense,
loss, cost, deficiency, fine, penalty or damages arising from the gross
negligence or willful misconduct of Landlord or due to a breach by Landlord of
its obligations under this Master Lease. Upon receiving knowledge of any suit,
claim or demand asserted by a third party that Landlord believes is covered by
this indemnity, it shall give Tenant notice of the matter. If Landlord does not
elect to defend the matter with its own counsel at Tenant's expense, Tenant
shall then defend Landlord at Tenant's expense (including Landlord's reasonable
attorneys' fees and costs) with legal counsel satisfactory to Landlord
 
20.           Disputes. If any party brings any action to interpret or enforce
this Master Lease, or for damages for any alleged breach, the prevailing party
shall be entitled to reasonable attorneys' fees and costs as awarded by the
court in addition to all other recovery, damages and costs. EACH PARTY HEREBY
WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS MASTER LEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, TENANT'S USE AND OCCUPANCY OF ANY PORTION
OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE FOREGOING OR
THE ENFORCEMENT OF ANY REMEDY.
 
21.           Notices. All notices and demands, certificates, requests,
consents, approvals and other similar instruments under this Master Lease shall
be in writing and sent by personal delivery, U. S. certified or registered mail
(return receipt requested, postage prepaid) or FedEx or similar generally
recognized overnight carrier regularly providing proof of delivery, addressed as
follows:

22

--------------------------------------------------------------------------------


 
If to Tenant:
 
If to Landlord:
     
c/o Summerville Senior Living, Inc.
 
Nationwide Health Properties, Inc.
3000 Executive Parkway, Suite 530
 
610 Newport Center Drive, Suite 1150
San Ramon, California 94583
 
Newport Beach, California 92660-6429
Attention: Mr. Granger Cobb
 
Attention: President and General Counsel
Fax No. (925) 866-8506
 
Fax No. (949) 759-6876
     
With a copy to:
 
With a copy to:
     
Pircher, Nichols & Meeks
 
Sherry Meyerhoff Hanson & Crance, LLP
1925 Century Park East, Suite 1700
 
610 Newport Center Drive, Suite 1200
Los Angeles, CA 90067
 
Newport Beach, CA 92660
Attention: Real Estate Notices (GML) Fax
 
Attention: Kevin L. Sherry, Esq.
No. (310) 201-8922
 
Fax No. 949-719-1212

 
A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier's proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party.
 
22.             Miscellaneous. Since each party has been represented by counsel
and this Master Lease has been freely and fairly negotiated, all provisions
shall be interpreted according to their fair meaning and shall not be strictly
construed against any party. While nothing contained in this Master Lease should
be deemed or construed to constitute an extension of credit by Landlord to
Tenant, if a portion of any payment made to Landlord is deemed to violate any
applicable laws regarding usury, such portion shall be held by Landlord to pay
the future obligations of Tenant as such obligations arise and if Tenant
discharges and performs all obligations hereunder, such funds will be reimbursed
(without interest) to Tenant on the Termination Date. If any part of this Master
Lease shall be determined to be invalid or unenforceable, the remainder shall
nevertheless continue in full force and effect. Time is of the essence, and
whenever action must be taken (including the giving of notice or the delivery of
documents) hereunder during a certain period of time or by a particular date
that ends or occurs on a Saturday, Sunday or federal holiday, then such period
or date shall be extended until the immediately following business day. Whenever
the words "including", "include" or "includes" are used in this Master Lease,
they shall be interpreted in a non-exclusive manner as though the words "without
limitation" immediately followed. Whenever the words day or days are used in
this Master Lease, they shall mean "calendar day" or "calendar days" unless
expressly provided to the contrary. The titles and headings in this Master Lease
are for convenience of reference only and shall not in any way affect the
meaning or construction of any provision. Unless otherwise expressly provided,
references to any "Section" mean a section of this Master Lease (including all
subsections), to any "Exhibit" or "Schedule" mean an exhibit or schedule
attached hereto or to "Medicare" or "Medicaid" include any successor program. If
more than one Person is Tenant hereunder, their liability and obligations
hereunder shall be joint and several. Promptly upon the request of either party
and at its expense, the parties shall prepare, enter into and record a suitable
short form memorandum of this Master Lease. This Master Lease (a) contains the
entire agreement of the parties as to the subject matter hereof and supersedes
all prior or contemporaneous verbal or written agreements or understandings, (b)
may be executed in several counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same document, (c) may
only be amended by a writing executed by the parties, (d) shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
parties, (e) shall be governed by and construed and enforced in accordance with
the internal laws of the State of Ohio, without regard to the conflict of laws
rules thereof, and (f) incorporates by this reference any Exhibits and Schedules
attached hereto.

23

--------------------------------------------------------------------------------


 
23.           Option to Purchase. Provided no Event of Default exists on the
Call Exercise Date or the closing date, Tenant shall have the option to purchase
all but not less than all the Premises by giving Landlord written notice thereof
(the "Call Exercise Date") not more than fifteen (15) days before or after the
date which is fifteen (15) months prior to the end of the then current Term. The
purchase price shall be the greater of (a) Landlord's Camelot Investment and
Landlord's Lakeview/HillenVale Investment, compounded each year after the
commencement date of this Master Lease at a rate of three percent (3%) per
annum, or (b) Landlord's Camelot Investment and Landlord's Lakeview/HillenVale
Investment plus fifty percent (50%) of the amount by which the Fair Market Value
on the Call Exercise Date as established pursuant to Exhibit C  exceeds
Landlord's Camelot Investment and Landlord's Lakeview/HillenVale Investment;
provided that, if such Fair Market Value has not been finally determined within
one hundred twenty days after the Call Exercise Date, Tenant's rights under this
Section 23 shall terminate and thereafter be null and void and of no further
force or effect. Once the purchase price is so established: (i) the parties
shall sign the standard sale escrow instructions of a national title company
(selected by Landlord and reasonably approved by Tenant) that are in form and
substance reasonably satisfactory to Landlord and Tenant and without
representations or warranties, due diligence or other contingencies in favor of
Tenant except as otherwise provide for herein; (ii) Tenant shall deposit three
percent (3%) of the purchase price with the title company, which may be retained
by Landlord as liquidated damages as a result of the failure of escrow to close
solely for any breach by Tenant of these terms or the escrow instructions (and
which in no way shall liquidate or limit Landlord's damages by reason of any
other breach of this Master Lease); (iii) the escrow shall close on the last day
of the then current Term, at which time Tenant shall pay the purchase price in
cash and Landlord shall deliver title to each of the Facilities subject only to
those title exceptions shown in Exhibit D by customary limited warranty deed and
other customary conveyancing documents; and (iv) Tenant shall pay all
transaction costs. If Tenant fails to close the escrow for any reason other than
a breach by Landlord, then Landlord shall have the right to extend the Term for
an additional one (1) year period during which the Rent shall be calculated as
if on the Call Exercise Date Tenant had instead exercised its right to extend
the Term for a Renewal Term.
 
24.            Memorandum of Lease. Landlord and Tenant shall, concurrently with
the execution and delivery of this Master Lease, enter into a short form
memorandum of this Master Lease, in form suitable for recording in the counties
in which each of the Facilities are located. The short form memorandum shall be
recorded in such county and state to provide constructive notice of this Master
Lease and of the existence of Tenant's option to purchase set forth hereinabove.

24

--------------------------------------------------------------------------------


 
25.            1031 Exchange. Tenant acknowledges that Landlord may elect to
consummate the purchase of the Lakeview Facility and HillenVale Facility as a
reverse like-kind exchange within the meaning of Section 1031 of Code (the
"Exchange"). If Landlord so elects, Landlord may enter into a Qualified Exchange
Accommodation Agreement (the "QEAA") with an "Exchange Accommodation
Titleholder" (an "EAT") as that term is defined in Internal Revenue Service
Revenue Procedure 2000-37, 2000-40 I.R.B. 1 (September 15, 2000) for the purpose
of effectuating such Exchange. In such event, Tenant acknowledges that an EAT,
rather than Landlord, shall take title to the Lakeview Facility and HillenVale
Facility and shall lease the Lakeview Facility and HillenVale Facility to
Landlord pursuant to a written lease (the "Exchange Lease"); provided, however,
Landlord and Tenant acknowledge and agree that Tenant shall have no obligations
under such Exchange Lease and Tenant's only duties, covenants, obligations and
liabilities shall be those set forth in this Master Lease and the transaction
documents relating thereto to which Tenant is a party. Upon the completion or
the termination of such Exchange (which shall occur no later than one hundred
eighty (180) days after the Effective Date), Landlord or an Affiliate of
Landlord may elect to either (a) acquire title to the Lakeview Facility and
HillenVale Facility, terminate the Exchange Lease and continue this Master
Lease, or (b) acquire the equity interests in such EAT, terminate the Exchange
Lease and cause such EAT to join as a "Landlord" under this Master Lease, for
the purposes of continuing the lease of the Lakeview Facility and HillenVale
Facility pursuant to the terms of this Master Lease. In either such event, the
termination of the Exchange Lease shall not result in a termination of this
Master Leases with respect to the Lakeview Facility and/or HillenVale Facility,
and in the event that Landlord proceeds under clause (b) above, Tenant shall
attorn to and recognize the EAT as a "Landlord" (as its interest may appear)
under this Master Lease. The provisions of this Section 25 shall be
self-operative and no further instrument shall be required to effect the intent
and purposes hereof provided, however, at the request of Landlord, at any time
following a termination of the Exchange Lease, Tenant shall execute and deliver
to Landlord such written amendment to this Master Lease or other confirmation
confirming the same.
 
[SIGNATURE PAGE TO FOLLOW]

25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above.


TENANT;
   
SUMMERVILLE AT CAMELOT PLACE LLC,
   
a Delaware limited liability company
           
By:
/s/ Granger Cobb
   
Name:
Granger Cobb
   
Title:
President
           
SUMMERVILLE AT HILLEN VALE LLC,
   
a Delaware limited liability company
           
By:
/s/ Granger Cobb
   
Name:
Granger Cobb
   
Title:
President
           
SUMMERVILLE AT LAKEVIEW LLC,
   
a Delaware limited liability company
           
By:
/s/ Granger Cobb
   
Name:
 Granger Cobb
   
Title:
President
           
LANDLORD;
   
NATIONWIDE HEALTH PROPERTIES, INC.,
   
a Maryland corporation 
           
By :
/s/ Abdo H. Khoury
   
Name :
Abdo H. Khoury
   
Title :
Chief Financial & Portfolio Officer
     
Senior Vice President
   



SIGNATURE PAGE - MASTER LEASE
 
 

--------------------------------------------------------------------------------